PER CURIAM.
The appellant appeals from convictions and sentences for three counts of lewd and lasciv*1114ious act upon or in the presence of a child. Because the appellant’s counsel conceded at oral argument that no prejudice occurred when appellant’s right to counsel was violated by his trial counsel’s exiting the courtroom during the sentencing hearing, we affirm on that issue. We find no merit to the other issues raised, and accordingly affirm the convictions and sentences.
BOOTH and ALLEN, JJ., concur.
BENTON, J., dissents with written opinion.